

116 S4770 IS: Family Crisis Cash Assistance Act
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4770IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Schatz (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Social Security Act to provide for a Family Crisis Cash Assistance Program, and for other purposes.1.Short titleThis Act may be cited as the Family Crisis Cash Assistance Act.2.Family Crisis Cash Assistance Program(a)EstablishmentThe Social Security Act (42 U.S.C. 301 et seq.) is amended by inserting after title XII the following new title: XIIIFamily Crisis Cash Assistance ProgramTable of Contents of TitleSec. 1301. Family Crisis Cash Assistance Program.Sec. 1302. Payments to States for family assistance.Sec. 1303. Family crisis cash assistance payments.Sec. 1304. State plans for family crisis cash assistance.Sec. 1305. Requirements.Sec. 1306. Failure of State to make cash assistance payments or comply with requirements.Sec. 1307. Administration of title.Sec. 1308. Definitions.1301.Family Crisis Cash Assistance Program(a)PurposeThe purpose of this title is to provide funds to States for making family cash assistance payments to vulnerable families during major natural disasters or economic downturns. (b)Appropriations(1)In generalThere are authorized to be appropriated for each fiscal year such sums as are necessary to carry out the purposes of this title. The sums made available under this subsection shall be used— (A)for making payments under this title to States which have submitted, and had approved by the Secretary, State plans for family crisis cash assistance under section 1304;(B)for making cash assistance payments on behalf of States to eligible households under section 1303 pursuant to section 1306;(C)to provide planning grants under subsection (c); (D)to provide technical assistance to States under section 1304(e)(2); and (E)to pay for State and Federal costs attributable to sharing data in accordance with section 1304(c)(2).(2)State entitlementThis subsection constitutes budget authority in advance of appropriations Acts and represents the obligation of the Secretary to provide for the payment of amounts provided under this title.(3)Limitation on funding for technical assistance and administrative costs(A)In generalThe total amount appropriated for a fiscal year under this subsection for purposes of providing technical assistance to States under section 1304(e)(2) or paying for the costs of States and Federal agencies attributable to sharing data in accordance with section 1304(c)(2) shall not exceed the amount specified under subparagraph (B).(B)LimitationThe amount specified in this subparagraph is—(i)for each of fiscal years 2021 through 2023, $14,000,000,000; and(ii)for each fiscal year after fiscal year 2024, an amount equal to the greater of—(I)$4,500,000,000; and(II)3 percent of the average annual amount of all payments made to States under section 1302(a) for the 3-fiscal year period preceding such fiscal year.(c)Planning grants(1)Initial planning grants(A)In generalThe Secretary shall provide each State that submits an application in fiscal year 2021 with a planning grant in the amount determined for the State under subparagraph (B) for the purpose of developing a State plan for family crisis cash assistance under section 1304.(B)Grant amountThe amount determined under this subparagraph with respect to a State is the product of—(i)$10,000,000,000; and(ii)the quotient of—(I)the number of households in the State with a household income that is less than 200 percent of the Federal poverty line (as defined in section 673(2) of the Omnibus Budget Reconciliation Act of 1981, including any revision required by such section, applicable to a family of the size involved); and(II)the number of such households in all States.(2)Grants to update family crisis cash assistance plansFor each fiscal year after fiscal year 2021, the Secretary may provide any State that wishes to update the family crisis cash assistance plan of the State under section 1304 with a grant in an amount that shall not exceed 50 percent of an amount determined for the State in the same manner as the amount determined for the State under paragraph (1)(B).(3)ReportingAny State that receives a planning grant under this subsection shall, not later than 1 year after the State, submit a report (which may be included in a report submitted under section 1305(d)) to the Secretary describing how the State used such grant.(d)Additional grant for community outreachFor any calendar quarter in which a State receives a payment under section 1302(a) for cash assistance payments that the State is required to make for such quarter under section 1303, such State shall be entitled to an additional payment in an amount equal to 7 percent of such payment under section 1302(a), provided that the State spends not less than 10 percent of such additional payment conducting outreach, which shall include internet, television, radio, print, and other media advertisement campaigns in all languages relevant to the targeted eligible population and in manners that are accessible to people with disabilities, to increase awareness of the cash assistance program established under this title to populations that the State determines are difficult to reach. A State may conduct such outreach in coordination with community nonprofit organizations in the State.(e)RegulationsThe Secretary shall issue such regulations as are necessary to carry out this title.1302.Payments to States for family assistance(a)In generalSubject to subsection (c), for each calendar quarter that a State has in effect a plan approved under section 1304, the Secretary shall pay to the State an amount equal to 100 percent of the amount of the cash assistance payments that the State is required to make for months that occur during such quarter under section 1303.(b)Payments for technical assistance and administrative costsIn addition to amounts paid to a State under subsection (a), the Secretary shall make payments to the State (in such amounts as the Secretary determines appropriate) to pay for administrative costs attributable to developing and implementing the State plan under this title.(c)Timing and manner of payments(1)In generalPrior to the beginning of each calendar quarter, the Secretary shall estimate the amount to which a State will be entitled under this title for such quarter, and shall pay to the State, in such installments as the Secretary may determine, the amount so estimated, reduced or increased to the extent of any overpayment or underpayment which the Secretary determines was made under this section to the State for any prior quarter and with respect to which adjustment has not already been made under this subsection.(2)Special paymentIf a State becomes entitled to payments under this title for any month during a calendar quarter for which the Secretary estimated that the State would not be so entitled, the Secretary shall, not later than 14 days after the State becomes so entitled—(A)re-estimate the amount to which the State will be entitled under this title for such quarter; and (B)pay the amount so estimated (adjusted for overpayments and underpayments as described in paragraph (1)) to the State.1303.Family crisis cash assistance payments(a)In generalSubject to subsections (b), (c), and (d), for each month that is a family assistance month with respect to a State with a plan approved under this title (as determined under subsection (g)(1)), the State shall make a cash assistance payment to each eligible household that resides in an emergency assistance area (as defined in subsection (g)(3)) in the State in an amount equal to—(1)in the case of an eligible household that consists of 1 individual, $2,000;(2)in the case of an eligible household that consists of 2 individuals, $3,000;(3)in the case of an eligible household that consists of 3 individuals, $3,500; and(4)in the case of an eligible household that consists of 4 or more individuals, $4,000.(b)Inflation increaseFor each fiscal year after fiscal year 2020, each amount specified in subsection (a) and subsection (d)(2) shall be equal to—(1)the amount that applied under such subsection (as increased under this subsection, if applicable) for the preceding fiscal year; increased by(2)the percentage increase (if any) in the Consumer Price Index for all-urban consumers published by the Department of Labor for the 12-month period ending with the month before the first month of the fiscal year involved. (c)Proportional reductionA State shall adjust on a pro rata basis the amounts paid to each eligible household under subsection (a) for a month (as increased under subsection (b) and, if applicable, reduced under subsection (d)) to the extent that amount determined for the State and month under section 1302(c) is insufficient to make full payments under such subsection to all eligible households in the State. (d)Phase-Out(1)In generalSubject to paragraph (2), the amount payable to an eligible household under subsection (a) for a month (as increased under subsection (b)) shall be reduced by a percentage equal to the number of percentage points by which the income of such household exceeds 200 percent of the Federal poverty line (as defined in section 673(2) of the Omnibus Budget Reconciliation Act of 1981, including any revision required by such section, applicable to a family of the size involved). (2)Minimum payment amountSubject to subsection (b), the amount payable to an eligible household under subsection (a) for a month shall not be reduced pursuant to this subsection to an amount that is less than $200. (e)TimelinessA State that receives a payment under section 1302 for a month shall make the payments described in subsection (a) not less than 14 days after the receipt of such payment.(f)Manner of paymentA State may use the following methods to make cash assistance payments to eligible households under this section:(1)Transferring amounts to an account held by, or established for, an eligible household at—(A)a community development financial institution (as defined in section 103 of the Community Banking and Financial Institutions Act of 1994 (12 U.S.C. 4701 note));(B)a minority deposit institution; (C)a community development credit union; or(D)another financial institution.(2)Providing an eligible household with a debit or credit card to access payment amounts.(3)By making such payments through the benefit transfer system of an existing cash benefit program administered by the State, such as the supplemental nutrition assistance program, a retirement benefit program, a welfare program, a disability assistance program, a housing assistance program, or an unemployment assistance program.(4)Any other method determined appropriate by the State and approved by the Secretary.(g)DefinitionsIn this section:(1)Family assistance monthThe term family assistance month means, with respect to a State, a month occurring during any period that—(A)begins with the most recent month that is a trigger month for the State; and(B)ends with the earlier of—(i)the 11th consecutive month following such trigger month that is not a trigger month for the State; and(ii)the first month following such trigger month that is—(I)if such trigger month is an economic trigger month, an economic recovery month; or(II)if such trigger month is a natural disaster trigger month, a natural disaster recovery month.(2)Trigger month(A)In generalThe term trigger month means, with respect to a State, a month in which—(i)the State's average unemployment rate for the 6 months preceding the month involved exceeds the lowest monthly unemployment rate for the State for the 12 months preceding the month involved by at least 0.5 percentage points;(ii)the national average unemployment rate for the 3 months preceding the month involved exceeds the lowest national monthly unemployment rate for the 12 months preceding the month involved by at least 0.5 percentage points; (iii)the number of applications for unemployment insurance benefits in the State for the month involved exceeds by at least 20 percent the average number of such applications for the 3 months preceding the month involved; or(iv)a major disaster exists in the State for which assistance is authorized under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act for individuals who live in an area of the State.(B)Economic trigger monthThe term economic trigger month means a trigger month described in clause (i), (ii), or (iii) of subparagraph (A).(C)Natural disaster trigger monthThe term natural disaster trigger month means a trigger month described in clause (iv) of subparagraph (A).(3)Emergency assistance areaThe term emergency assistance area means, with respect to a State and a month that is a family assistance month for the State—(A)if the month is a family assistance month on the basis of an economic trigger month, the entire State; and(B)if the month is a family assistance month only on the basis of a natural disaster trigger month, the area in the State for which assistance to individuals residing in such area is authorized under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act.(4)Recovery months(A)Economic recovery month(i)In generalSubject to clause (ii), the term economic recovery month means, with respect to a State, the first month following an economic trigger month in which the State's average unemployment rate for the 6 months preceding the month involved does not exceed the State's average unemployment rate for the 6 months preceding the month before such economic trigger month by more than 2 percentage points.(ii)RequirementA month shall not be an economic recovery month unless at least 6 consecutive months preceding such month were not trigger months.(B)Natural disaster recovery month(i)In generalSubject to clause (ii), the term natural disaster recovery month means, with respect to a State, the 6th consecutive month following a natural disaster trigger month that is not a trigger month.(ii)ExceptionA month shall not be a natural disaster recovery month with respect to a State if the Secretary, upon request from the Governor of the State, determines, in coordination with the Secretary of Housing and Urban Development, the Administrator of the Federal Emergency Management Administration, the Secretary of Labor, and the Secretary of Commerce and based on the progress of economic recovery of eligible households in the State, that the State requires more time to recover. The Secretary shall submit to Congress a written justification of any such determination.(h)Notification of trigger months(1)Notification of unemployment-based trigger monthsThe Secretary of Labor shall provide notice to the Secretary of Health and Human Services whenever the Secretary of Labor determines—(A)that a month is an economic trigger month with respect to a State; or(B)that a month is an economic recovery month with respect to a State.(2)Notification of disaster-based trigger monthsThe Administrator of the Federal Emergency Management Administration shall provide notice to the Secretary whenever the Administrator determines—(A)that a month is a natural disaster trigger month with respect to a State, and the areas in the State for which assistance is authorized under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act; and(B)that a month is a natural disaster recovery month with respect to a State.1304.State plans for family crisis cash assistance(a)In generalA State shall not be eligible for payments under this title for any month unless the State has in effect for such month a State family crisis cash assistance plan that is approved by the Secretary under this section and is made available to the public by the State.(b)Approval of planThe Secretary shall not approve a State family crisis cash assistance plan under this section unless the plan meets the requirements of subsection (c).(c)Plan requirements(1)In generalA State family crisis cash assistance plan shall include the following:(A)An estimate of the amount of funding that the State will need over the term of the plan to make cash assistance payments to eligible households under this title, including—(i)an estimate of— (I)the total number of eligible households in the State; and(II)the number of eligible households in the State that 1-person households, 2-person households, 3-person households, and more than 3-person households; and(ii)a projection of how the State expects the estimates described in this subparagraph to change over the term of the plan.(B)Procedures administering cash assistance payments to eligible households in accordance with the requirements of this title.(C)Procedures for making cash assistance payments available to individuals who are banked, unbanked, experiencing homelessness, or are otherwise economically vulnerable.(D)Measures to ensure that the plan will not, intentionally or unintentionally, function in a discriminatory manner that impairs the ability of an eligible household to receive cash assistance based on the race, color, religion, sex, or national origin of any member of the household.(E)Contingency plans that the State will rely on to administer cash assistance payments in times of disaster or severe disruption.(F)Data sharing systems and processes necessary to meet the data sharing requirements of paragraph (2) (including the data security and privacy requirements under subparagraph (C) of such paragraph).(G)Plans for overcoming anticipated shortcomings or challenges (which shall include estimates of the likelihood that each such shortcoming or challenge will occur) that the State foresees in administering cash assistance and how the State will use any available technical assistance or administrative funding to overcome such shortcomings or challenges.(2)Data sharing(A)Coordination among State agenciesA State developing a plan for approval under this section shall establish processes for the State department of revenue (or whichever State agency is responsible for administering the State's tax code) and the State agencies responsible for administering the Medicaid program under title XIX, the Children's Health Insurance Program under title XXI, the supplemental nutrition assistance program under the Food and Nutrition Act of 2008, any State pension or retirement program, and any other State program that provides means-tested assistance to individuals or families to share all program data necessary to enable the State to identify individuals and families in the State who are eligible for a family crisis cash assistance payment under section 1303.(B)Federal data(i)In generalNotwithstanding any other provision of law, the head of the agency responsible for administering a Federal public assistance program (as defined in clause (ii)) shall make available to any State with a plan approved under this section all program data necessary to enable the State to identify individuals and families in the State who are eligible for a family crisis cash assistance payment under section 1303.(ii)Federal public assistance programThe term Federal public assistance program means any retirement, welfare, health, disability, public or assisted housing, postsecondary education, food assistance, unemployment benefit, earned income tax credit, or any other similar benefit for which payments, tax credits, or assistance are provided to an individual, household, or family eligibility unit by an agency of the United States.(C)Use of information; privacy protectionsEach State with a plan approved under this section—(i)shall only use data provided to the State under this section for the purpose of identifying individuals and families who are eligible for a family crisis cash assistance payment under section 1303; and(ii)shall comply with all data security and privacy provisions applicable to data provided to the State under this subsection.(D)Costs of data sharingThe Secretary shall pay for costs of State and Federal agencies that are attributable to sharing data in accordance with this paragraph from the amount reserved for such purpose under section 1301(a)(5)(B).(d)Term of plan(1)In generalA State plan for family crisis cash assistance under this section shall be in effect for the 5-year period beginning with the date that the Secretary approves such plan.(2)RenewalA State shall apply for a renewal of a plan for family crisis cash assistance under this section, with all necessary updates to ensure that the plan meets the requirements of this section, 12 months before such plan would otherwise terminate.(3)Revision of plan for failure to meet thresholdsNotwithstanding paragraph (2), if a State is required to submit a proposed plan to improve the timeliness of assistance and eliminate disparities in the provision of assistance under clause (ii)(III) of section 1305(d)(1)(A), the State shall apply to renew the plan for family crisis cash assistance under this section (with the necessary updates to improve such timeliness and eliminate such disparities) not later than 90 days after the date on which the State submits the report under section (if earlier than the date on which the State would otherwise be required to renew such plan under this subsection).(e)Guidance and technical assistance(1)GuidanceNot later than 6 months after the date of enactment of this title, the Secretary shall issue detailed guidance to States describing the requirements for State plans under this title, and how to submit and obtain approval of such a plan. (2)Technical assistanceThe Secretary shall offer technical assistance to States to support the development, enactment, implementation, and updating of State plans under this section to ensure that the plans meet all requirements of such section, including by—(A)ensuring that the State’s plan recognizes and seeks to reduce discrimination and disparities based on the race and ethnicity, primary language, sexual orientation, disability status, gender identity, housing status, and socioeconomic status of its residents; (B)consulting with relevant, local organizations that specialize in ensuring the equitable delivery and distribution of social services and support with regard to the race and ethnicity, primary language, sexual orientation, disability status, gender identity, housing status, and socioeconomic status of the recipients to ensure that the plan will achieve equitable distribution and delivery outcomes; (C)conducting analyses of the implementation of past natural disaster and economic crisis recovery programs in that State, including any past delivery of family crisis cash assistance payments under this title, to identify and proactively prevent intentional or unintentional discriminatory outcomes; (D)reviewing the State’s proposed family crisis cash assistance delivery mechanisms to proactively identify ways that those mechanisms may yield intentional or unintentional discriminatory outcomes and developing solutions to prevent such outcomes; (E)ensuring that the State’s delivery methods for family crisis cash assistance payments are secure and convenient for all eligible recipients on an equitable basis and including families who do not have access to financial services or technology;(F)providing information, including on existing best practices, to State authorities to ensure that they meet all other requirements of this section; and(G)ensuring that the State plans have relevant, up-to-date outreach materials that are cross-cultural, language-accessible, and disability-accessible to all families and children. 1305.Requirements(a)Use of fundsA State receiving a payment under this title shall only use such payment— (1)to provide cash assistance to eligible households in the manner described in section 1303; and(2)in the case of funds received under section 1302(b), to pay for administrative costs of developing and implementing the State plan under section 1303.(b)LimitationsA State receiving a payment under this title shall not—(1)require any member of an eligible household, as a condition of receiving a cash assistance payment under section 1303, to—(A)engage in work activities; or(B)cooperate with the requirements of any child support program;(2)impose any restrictions on how long an eligible household may receive cash assistance payments under section 1303;(3)implement any policies or practices that have the effect of making an eligible household less likely to receive a cash assistance payment under section 1303 on the basis of any member of the household's race, sex, religion, national origin, immigration status, criminal justice status or history, housing status, or political affiliation; (4)apply any asset or resource test for determining a household's eligibility for a cash assistance payment under section 1303; or(5)consider whether a household, or any member of a household, is receiving assistance (whether cash or in-kind) under another Federal or State program in determining the household's eligibility for a cash assistance payment under section 1303.(c)Treatment of cash assistance payments as emergency disaster relief; protection from assignment or garnishment(1)In generalWith respect to a cash assistance payment made to an eligible household under section 1303—(A)such payment shall be treated as short-term, non-cash, in-kind emergency disaster relief for purposes of all laws and programs (including public assistance and tax laws) of a State and any unit of local government within the State; and(B)the right of any person to such a cash payment shall not be transferable or assignable, at law or in equity, and no such payment shall be subject to execution, levy, attachment, garnishment, or other legal process, or the operation of any bankruptcy or insolvency law.(2)Encoding of paymentsIn the case of a cash payment under section 1303 that is paid electronically by direct deposit, a State shall issue the payment using a unique identifier that is reasonably sufficient to identify the payment as such a cash payment.(d)Reports(1)State reports(A)In generalEach State shall— (i)not later than 90 days after the end of any trigger month (as defined in section 1302(g)) for the State, submit to the Secretary a report on how the State used the payments received by the State under this title during such period that includes—(I)an analysis of all eligible households in the State as of the start of the family assistance period, disaggregated by race and ethnicity, disability status, housing status, and income level as a percentage of the Federal poverty line; (II)an analysis of all households that received cash assistance under this title during the family assistance period, disaggregated in the manner described in subclause (I); and(III)an analysis of the timing of when eligible households that received cash assistance received the assistance relative to the start of the assistance period, disaggregated in the manner described in subclause (I); and(ii)not later than 1 year after the end of any family assistance period for the State, submit to the Secretary a report on how the State used the payments received by the State under this title during such period that includes—(I)the analyses described in subclauses (I) through (III) of clause (i); (II)an analysis of the reasons for any disparities in eligible households versus recipients and in the timeframes in which recipients received cash assistance, including disparities among categories of eligible households described in clause (i)(I); (III)if the analysis described in subclause (II) reveals that less than 90 percent of eligible households received cash assistance under this title or disparities of more than 14 days, on average, in the timeframes in which recipients belonging to different categories of eligible households described in clause (i)(I) received cash assistance, a proposed plan on how the State will improve the rate of eligible households receiving payments and eliminate any such disparities in potential future deliveries of the family crisis cash assistance program; (IV)a description of how the State used any funds the State received under this title for technical assistance or administrative costs; and(V)at the option of the State, any recommendations to the Secretary and Congress on how changes to the program’s implementation, including technical assistance, planning requirements, administrative support, and other factors may achieve more equitable outcomes.(B)Family assistance periodFor purposes of subparagraph (A), the term family assistance period means, with respect to a State, a period of consecutive months during which the State is entitled to a payment under section 1302.(2)Report to CongressNot later then September 30, 2022, the Secretary shall submit a report to Congress on the use of payments made under this paragraph based on the reports submitted under paragraph (1).(3)Validation of State reportsThe Secretary may— (A)develop a process for validating State reports submitted under paragraph (1) using Federal data available to the Secretary; and(B)request that a State address any inconsistencies identified by the Secretary.1306.Failure of State to make cash assistance payments or comply with requirements(a)In generalThe Secretary shall make cash assistance payments to eligible households in a State under section 1303 on behalf of the State if—(1)the State does not have a plan approved under this title;(2)the State fails to make cash assistance payments under section 1303 within the timeframe under subsection (e) of such section; or(3)the Secretary determines that the State is otherwise not satisfying the requirements of this title.(b)Recoupment of payments from noncompliant States(1)In generalIf the Secretary determines under subsection (a) that a State is late in making cash assistance payments or is otherwise not satisfying the requirements of this title—(A)the Secretary shall recover the amount of any unexpended payment made to the State under this title; and(B)such State shall not be eligible for another payment under this section until the State provides the Secretary with such assurances that the State will satisfy the requirements of this title as the Secretary shall require.(2)Option to forego recovery of funding for administration of State planThe Secretary may elect not to recover amounts paid to a State under this title for State costs attributable to the administration of the State family crisis cash assistance plan.1307.Administration of title(a)Timing of implementationThe Secretary shall implement this title not later than 30 days after the date of enactment of this title, pursuant to appropriate guidance to States. (b)Data(1)Unemployment dataSubject to paragraph (2), for purposes of determining unemployment rates for a State and a month under this title, the Secretary shall use seasonally adjusted data from the Local Area Unemployment Statistics from the Bureau of Labor Statistics. (2)Application to certain territories(A)In generalFor purposes of determining unemployment rates for a month for the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa, the Secretary shall use data from the unemployment measure developed under subparagraph (B).(B)Development of territorial measureThe Secretary of Labor, in coordination with the Secretary of Health and Human Services and the chief executives of the territories identified in subparagraph (A), shall develop a reliable unemployment measure for such territories.(3)Authority to make necessary adjustments to data and collect needed dataIn determining the amounts payable by a State for a month for cash assistance payments to eligible households under section 1303, the Secretary may make appropriate adjustments to the data collected from a State, on a State-by-State basis, to ensure that the data are comparable across States. The Secretary may develop a mechanism for collecting expenditure data, including procedures which allow States to make reasonable estimates, and may set deadlines for making revisions to the data.(c)Research and evaluation(1)In generalNot later than 2 years after the Secretary makes the first payment under this title, and periodically thereafter, the Secretary shall submit to Congress a report that—(A)explores the use of economic and emergency, disaster, or crisis indicators other than the unemployment rates described in section 1303(g)(2) as triggers for making States eligible for payments under this title, including how different indicators would affect the distribution of funds by State, by demographic group, by economic status, the total spending levels under this title, and how using different indicators would affect the outcomes of households eligible to receive cash assistance payments under section 1303; (B)evaluates the impact of payments to States under this title on economic, health, housing, education, labor, and any other outcomes of recipients of cash assistance payments under section 1303 as the Secretary deems relevant; and(C)evaluates the impact of technical assistance provided by the Secretary and payments to States to cover administrative costs on the States' ability to deliver cash assistance in accordance with this title.(2)Inclusion in evaluation planThe findings of any evaluation conducted by the Secretary under this section shall be included in the next evaluation plan for the Department of Health and Human Services issued by the Secretary pursuant to section 312(b) of title 5, United States Code.1308.DefinitionsIn this title:(1)Eligible householdThe term eligible household means a household with an income that is less than 300 percent of the Federal poverty line (as defined in section 673(2) of the Omnibus Budget Reconciliation Act of 1981, including any revision required by such section, applicable to a family of the size involved).(2)Household(A)In generalThe term household means any of the following:(i)An individual who lives alone or who, while living with others, customarily does not pool income, assistance, assets, or other resources for day-to-day costs of living, provided that such individual is not a nonresident alien.(ii)Any group of individuals (including family members) who live together and customarily pool income, assistance, assets, or other resources for day-to-day costs of living, provided that at least 1 of such individuals is not a nonresident alien.(B)Family member(i)In generalFor purposes of subparagraph (A), the term family member means, with respect to an individual, any of the following:(I)A spouse or domestic partner of the individual, or a child, grandchild, parent, or grandparent of a spouse or domestic partner of the individual.(II)A parent or grandparent of the individual, or a spouse or domestic partner of a parent or grandparent of the individual.(III)A child or grandchild of the individual or a spouse or domestic partner of a child or grandchild of the individual.(IV)A sibling of the individual.(V)Any individual related to the individual involved by blood or affinity whose close association with the individual involved is the equivalent of a family relationship.(ii)ParentFor purposes of clause (i), the term parent means, with respect to an individual any of the following:(I)A biological, adoptive, step, foster parent or former foster parent of the individual.(II)The legal guardian or former legal guardian of the family member.(III)An individual who stands, or formerly stood, in loco parentis to the individual involved. (iii)ChildFor purposes of clause (i), the term child means, with respect to an individual, any of the following:(I)A biological, adopted, step, foster, or former foster child of the individual.(II)The legal ward, or former legal ward, of the individual.(III)An individual with respect to whom the individual involved stands in loco parentis, or formerly stood in loco parentis.(C)Rule of applicationFor purposes of this title, the following persons shall not be considered to be residents of institutions and shall be considered to be individual households:(i)Residents of federally subsidized housing for the elderly, disabled or blind recipients of benefits under title I, II, X, XIV, or XVI.(ii)Individuals described in paragraphs (2) through (7) of section 5(j) of the Food and Nutrition Act of 2008, who are residents in a public or private nonprofit group living arrangement that serves no more than 16 residents and is certified by the appropriate State agency or agencies under regulations issued under section 1616(e) or under standards determined by the Secretary to be comparable to standards implemented by appropriate State agencies under that section.(iii)Temporary residents of public or private nonprofit shelters for individuals experiencing intimate partner violence or child abuse.(iv)Individuals who do not reside in permanent dwellings or have no fixed mailing addresses who are otherwise eligible for benefits (including individuals who are residents or former residents of public or private nonprofit shelters for individuals experiencing homelessness).(v)Narcotics addicts or alcoholics, together with their children, who live under the supervision of a private nonprofit institution, or a publicly operated community mental health center, for the purpose of regular participation in a drug or alcoholic treatment program.(3)SecretaryThe term Secretary means the Secretary of Health and Human Services.(4)StateThe term State means each of the 50 States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, the Northern Mariana Islands, and American Samoa..(b)Exemption of the Family Crisis Cash Assistance Program from sequestration(1)In generalSection 255(h) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(h)) is amended by inserting after Contingency Fund (75–1522–0–1–609). the following: Family Crisis Cash Assistance Program under title XIII of the Social Security Act..(2)ApplicabilityThe amendment made by this subsection shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.3.Disregard of family crisis cash assistance for purposes of other Federal programsThe amount of any cash assistance payment made to a household under a State program funded by a payment under title XIII of the Social Security Act, as added by section 2(a), shall not be taken into account as income or resources for purposes of determining the eligibility of such household or any member of such household for benefits or assistance, or the amount or extent of such benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds. 